      Case 4:18-cv-00262-WTM-CLR Document 28 Filed 10/29/20 Page 1 of 2


                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


 MARIA SERRANO DE ESCOBAR and
 RAMON ESCOBAR,

        Plaintiffs,

 V.                                            CASE NO. CV418-262


 HOMER LEE GEARY, JR., TIME
 DEDICATED CARRIERS, INC., and
 HDI GLOBAL INSURANCE COMPANY,


        Defendants.




                                 ORDER


      On November 12, 2019, Defendant Homer Lee Geary, Jr. filed

his Suggestion of Bankruptcy and Notice of Stay and Permanent

Injunction. (Doc. 27.) In his notice. Defendant Geary stated that

^Ma]ny pending or active pursuit of claims as against [] Defendant

Geary     must   []    immediately    cease   and   be   released     by   the

Plaintiff[s]." (Id. at 3.) Since the filing of Defendant Geary's

notice, there has been no activity in this case. Local Rule 41

states that upon ''[any] . . . failure to prosecute a civil action

with reasonable promptness" "the assigned Judge may, after notice

to counsel of record, sua sponte, or on motion of any party,

dismiss    any action for      want   of prosecution,     with   or   without

prejudice." S.D. Ga. L. R. 41. Because this case has remained idle

for nearly a year. Plaintiffs are DIRECTED to demonstrate within

ten days from the date of this order why no further action has
    Case 4:18-cv-00262-WTM-CLR Document 28 Filed 10/29/20 Page 2 of 2


been taken in this case. Failure to do so will result in dismissal

without prejudice of this case.

     SO ORDERED this        day of October 2020.




                                 WILLIAM T. MOORE, JR.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
